Citation Nr: 1043764	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-23 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability as secondary to service-connected recurrent 
dislocation of the right shoulder, status post capsulorrhaphy.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to July 
1988, with subsequent service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2006 and December 2007 rating decisions 
of the RO in Sioux Falls, South Dakota.  The November 2006 rating 
decision denied service connection for left shoulder rotator cuff 
tear, impingement, and acromioclavicular degenerative joint 
disease, status post Mumford procedure and rotator cuff repair.  
The December 2007 rating decision denied entitlement to TDIU.  

The Veteran requested a hearing before the Board in her 
substantive appeals.  A Travel Board hearing was initially 
scheduled for June 2008; at the request of the Veteran, this was 
later rescheduled as a videoconference hearing for July 2008.  
The Veteran failed to report for the hearing, and she 
subsequently notified VA that she would never be able to make it 
to the RO for a hearing.  As such, the Board may proceed with 
appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's left shoulder disability is etiologically related 
to her service-connected right shoulder disability or any other 
incident of service.

2.  The Veteran is currently service-connected recurrent 
dislocation of the right shoulder, status post capsulorrhaphy, 
evaluated as 30 percent disabling.  This evaluation does not meet 
the schedular requirements for the assignment of a total 
disability rating based on individual unemployability.

3.  The Veteran's service-connected disability alone is not of 
such severity as to render her unemployable.

CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability is not proximately due 
to or the result of her service-connected right shoulder 
disability or any other incident of her military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 
3.309, 3.310 (2010).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 
3.321, 4.16(a) and (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Any error related to this element is harmless. 

Prior to the initial adjudication of the Veteran's claims, 
letters dated in August 2006 and July 2007 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 
Vet. App. at 120-21.  The letters advised the Veteran of the 
information necessary to substantiate the claims, including the 
requirements for secondary service connection and TDIU, and of 
her and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence she could submit, which would be 
pertinent to her claims, and advised that it was ultimately her 
responsibility to support the claims with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be assigned 
are rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In any event, it is noted 
that the Veteran was given proper notice in the July 2007 letter 
regarding her TDIU claim and was given ample opportunity to 
respond.  The Veteran responded in August 2007 indicating that 
she had no other information or evidence to give VA to 
substantiate her claims.  Thereafter, her left shoulder claim was 
readjudicated in a January 2008 supplemental statement of the 
case (SSOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA medical 
records and VA vocational rehabilitation records are in the 
file.  Private treatment records have been associated with the 
record.  Additionally, an attempt was made to obtain treatment 
records from Dr. Christensen.  The response indicated that the 
Veteran did not receive shoulder treatment from this doctor, 
given that this doctor was an OB/GYN, and the Veteran was 
notified of this negative response in the January 2008 SSOC.  The 
Veteran has at no time referenced outstanding records that she 
wanted VA to obtain or that she felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded VA examinations in October 2006 and June 
2007 to obtain an opinion as to whether her left shoulder 
disability was caused or aggravated by her service-connected 
right shoulder disability.  The Board finds these opinions to be 
comprehensive and sufficient in addressing the matter of nexus.  
In this regard, it is noted that each opinion was rendered by a 
medical professional following a thorough examination and 
interview of the Veteran and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
Veteran's assertions.  The examiner laid a factual foundation for 
the conclusions that were reached.  The Board, therefore, 
concludes that the October 2006 and June 2007 examination reports 
are adequate upon which to base a decision in this case.  See 
Nieves-Rodriguez, 22 Vet. App. 295.  

With respect to the TDIU claim, the Board notes that the 2006 and 
2007 examinations noted above also included discussion on the 
Veteran's occupational impairment due to her right shoulder 
condition.  Since that is her only service-connected disability, 
the Board finds the examinations adequate in which to base a 
decision here.  The RO provided the Veteran appropriate VA 
examinations in 1997, 2003, 2006, and 2008.  These examinations 
are adequate because they are based on a thorough examination, a 
description of the Veteran's pertinent medical history, a 
complete review of the claims folder and appropriate diagnostic 
tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007) (holding an examination is considered adequate when it is 
based on consideration of the appellant's prior medical history 
and examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The Veteran is service-connected for recurrent dislocation of the 
right shoulder, status post capsulorrhaphy.  She contends that 
she developed a left shoulder disability as a result of 
compensating for use of the right shoulder.  For the reasons that 
follow, the Board concludes that service connection for a left 
shoulder disability is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

The Board notes the Veteran's service treatment records are 
silent as to any complaints, treatment or diagnoses of a left 
shoulder condition.  Indeed, the Veteran does not claim that she 
injured her left shoulder in the military or that her current 
left shoulder disorder is related to some incident in the 
military.  Rather, she claims her left shoulder disorder is 
attributable to her service-connected right shoulder disability.

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was an amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in 
the comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, which 
strongly suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before the 
regulatory change was made, the Board may consider the version of 
38 C.F.R. § 3.310 in effect before the change, which is the 
version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board notes that there is medical 
evidence of a current left shoulder disability.  VA treatment 
records show that she was diagnosed with degenerative joint 
disease of the left acromioclavicular joint and left rotator cuff 
tear in August 2006.  Shortly thereafter, she underwent a left 
rotator cuff repair.  VA examination reports dated in October 
2006 and June 2007 reflect a diagnosis of left shoulder rotator 
cuff tear, impingement, and acromioclavicular degenerative joint 
disease, status post Mumford procedure and rotator cuff repair.  

The inquiry that follows is whether the currently diagnosed left 
shoulder disability is proximately due to, or the result of, the 
service-connected right shoulder disability, as claimed by the 
Veteran.  

At the October 2006 VA examination, the Veteran reported that she 
always used her left arm for driving, but used her right 
(dominant) hand to write and both hands to eat.  The examiner 
opined that the Veteran's service-connected right shoulder 
disability did not cause the left shoulder condition.  It was 
noted that she did not have a history of doing heavy labor or 
other occupations that place high demand on the upper 
extremities; thus excess use of the left shoulder due to right 
shoulder limitations was not likely.  Although the Veteran 
reported that she had to drive with her left arm, this would not 
result in the development of acromioclavicular degenerative joint 
disease.  The examiner noted that the service-connected right 
shoulder was at least as likely as not aggravating the left 
shoulder to a mild degree; however, as she was not yet fully 
recovered from the left shoulder surgery, it was not possible to 
describe what portion of her left shoulder symptoms and findings 
were due to the aggravation by the service-connected right 
shoulder.  It was further noted that, on physical examination, 
the Veteran exhibited exaggerated pain behavior with lack of 
effort of strength and range of motion testing, and with 
flinching and complaints of pain on even superficial palpation of 
both shoulders in a generalized fashion.  

On further VA examination in June 2007, the Veteran reported that 
she used her right (dominant) hand to write and her left arm for 
most other activities.  Following physical examination of the 
left shoulder, it was noted that the Veteran did not appear to be 
able to perform a full or true effort on active or passive range 
of motion testing due to complaints of subjective pain; she 
quickly terminated all passive testing sometimes before the 
health technician or therapist could even apply passive pressure.  
The examiner stated that there was little explanation as to how 
the Veteran suffered a left rotator cuff tear, given that the 
Veteran was unable to relate a history of trauma.  It was noted 
that the tear was a significant injury that required surgery, 
which would be most consistent with trauma in the past.  In 
addition, the Veteran had no history that would explain why 
lesser use of the right arm would cause her left shoulder 
problems; there was no history of having to do heavy work with 
her left shoulder as a result of her right shoulder problem, nor 
was there any history of injury caused by the right shoulder 
problem.  As the Veteran reported doing less-than-normal 
activities, as a result of her right shoulder problem, the 
examiner opined that it was less than likely that her right 
shoulder caused or aggravated her left shoulder problem.  

After reviewing and weighing all the evidence of record, the 
Board concludes that a preponderance of the evidence is against a 
finding that the Veteran's left shoulder disability is 
proximately due to or the result of her service-connected right 
shoulder disability.  See 38 C.F.R. § 3.310.  Although it was 
noted at the October 2006 examination that the left shoulder was 
at least as likely as not aggravated to a mild degree by the 
service-connected right shoulder, the June 2007 examiner found it 
to be less than likely that her right shoulder caused or 
aggravated her left shoulder problem.  With respect to this 
issue, the Board finds the June 2007 opinion to be more probative 
because the rationale provided by that examiner is based on, and 
well supported by, the Veteran's medical history (to include 
absence of trauma to the left shoulder) and the objective 
findings on examination.  

Moreover, the October 2006 examiner noted that the Veteran was 
not yet fully recovered from the left shoulder surgery at that 
time, and thus it was not possible to describe what portion of 
her left shoulder symptoms and findings were due to aggravation 
by the service-connected right shoulder.  The October 2006 VA 
examiner also noted the Veteran's "exaggerated pain behavior" 
during the exam.  For these reasons, the Veteran was provided 
another examination in June 2007, after having additional time to 
recover from the left shoulder surgery, and this time the 
examiner ruled out an etiological link between her service-
connected right shoulder and her left shoulder disability.  

Aside from the October 2006 opinion, the only evidence of record 
supporting the Veteran's claim is her own lay opinion that her 
left shoulder disability is the result of having to compensate 
for use of the right arm.  The Veteran is certainly competent to 
attest to factual matters of which she has first-hand knowledge; 
for example, she is competent to report that she uses her left 
arm for driving.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, she is not competent to opine that the left 
shoulder disability is etiologically related to her right 
shoulder disability because she does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of observable 
symptomatology that is not medical in nature).  Thus, the 
Veteran's lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT 
v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.  While 
Board accepts the Veteran's description of her symptoms, the 
Board finds the probative value of such to be outweighed by the 
June 2007 opinion, which rules out an etiological link between 
her left shoulder disability and her service-connected right 
shoulder.  

Furthermore, the Board cannot ignore the significance of the fact 
that the Veteran was found to exhibit "exaggerated pain 
behavior" at both VA examinations.  The June 2007 VA examiner, 
moreover, indicated that the severity of the Veteran's left 
shoulder disorder is unexplainable absent some significant 
trauma.  The Veteran, however, denied any specific injury or 
trauma to her left shoulder, but rather claimed her left shoulder 
pain worsened with time due to overcompensating for her right 
shoulder.  The June 2007 VA examiner, however, found such a 
connection unlikely in light of the fact that the Veteran denied 
any significant trauma to her left shoulder and denied any 
significant laborious job since her military service.  In this 
regard, the Board does not find the Veteran's statements 
concerning the symptomatology of her disability credible.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  As the 
evidence in this case weighs against a finding that the Veteran's 
left shoulder disability was caused or aggravated by her service-
connected right shoulder, the Board concludes that service 
connection for a left shoulder disability on a secondary basis is 
not warranted.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for a left shoulder disability as secondary to 
her service-connected right shoulder disability.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. TDIU

The Veteran contends that her service-connected right shoulder 
disability is of such severity that it has rendered her 
unemployable and in turn entitles her to TDIU.  For the reasons 
that follow, the Board concludes that TDIU is not warranted.

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work that is more 
than marginal and that permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the Veteran's sole service-connected disability is 
a right shoulder disability, evaluated as 30 percent disabling.  
38 C.F.R. § 4.25.  The Veteran does not meet the schedular 
criteria listed in 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service connected disabilities 
but who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer 
this case for extra-schedular consideration.

For a veteran to prevail on a claim for entitlement to a total 
disability rating for compensation purposes based on individual 
unemployability, the record must reflect some factor that takes 
the case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough; 
the ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether she can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

Here, there is no evidence of unusual or exceptional 
circumstances to warrant a total disability rating based on the 
Veteran's service-connected disability alone.  A review of the 
claims file reveals that the Veteran has one year of college 
education and last worked in August 2006.  Her vocational 
rehabilitation reports show that in addition to her service-
connected right shoulder disability, she also has a number of 
other medical conditions, including arthritis in the knees, 
asthma, allergies, sleep disturbance, hearing loss in the left 
ear, and depressive disorder.  It is noted that she wears braces 
on both knees and walks with an arm crutch on her right arm, and 
that her medical problems are exacerbated by morbid obesity.  
Although the vocational rehabilitation reports show that the 
extent of the Veteran's disabilities render her infeasible for 
employment, there is no indication that she is unemployable due 
solely to her service-connected right shoulder disability.  

Likewise, VA treatment records reflect that, in addition to her 
service-connected right shoulder disability, the Veteran has a 
number of other disabilities, including osteoarthritis of the 
knees (with a history of three arthroscopies on the left knee), 
asthma, and dysthymia/depression.  These conditions have not been 
shown to be related to service.  While the Board does not doubt 
that the Veteran's service-connected disability has some effect 
on her employability, the Board finds that to the extent that the 
Veteran is unemployable, such unemployability is in part also 
attributable to her non-service-connected disabilities.  The 
evidence of record does not indicate that the Veteran's service-
connected right shoulder disability alone is of sufficient 
severity to render her unemployable.  See Hatlestad, supra.  
Thus, the issue of the Veteran's entitlement to TDIU does not 
warrant referral to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b).  See 38 C.F.R. §§ 3.321(b), 4.16(b) 

As indicated above, the Veteran was afforded VA examinations with 
regard, in part, to her service-connected right shoulder 
disability, in October 2006 and June 2007.  In October 2006, the 
examiner noted the Veteran indicated she had not worked since her 
left shoulder surgery in 2006 and that prior to that time she 
worked as a front desk supervisor working eight to ten hours per 
week.  Prior to that time, she was a bus driver.  She complained 
of problems driving with her right hand, and indeed only used her 
left hand for driving.  In contrast, she indicated she is right-
handed and writes with her right-hand as well as eats with both 
hands.  She also complained of dropping things easily due to 
right-hand numbness, but the examiner opined that this was 
unrelated to her right-shoulder disability.   The Veteran had a 
friend who helped with cooking and cleaning, but otherwise the 
Veteran indicated she could attend to her own daily activities.  

In June 2007, the examiner noted the Veteran had been unemployed 
for four years and, at that time, was a bus driver.  She reported 
that both shoulders affected her ability to drive, but she is 
able to do light activities like wash the dishes and take her dog 
for a walk.  

Neither the 2006 or 2007 examiners indicated occupational 
impairment prohibiting any type of employment.  While the 
Veteran's right shoulder disability was found to affect her 
ability to drive, neither examiner indicated the Veteran would be 
precluded from performing sedentary work solely due to her right 
shoulder disorder.  Indeed, both examiners noted the Veteran was 
capable of completing light activities.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance of 
the evidence is against the Veteran's claim that she is precluded 
from securing substantially gainful employment solely by reason 
of her service-connected disability or that she is incapable of 
performing the mental and physical acts required by employment 
due solely to her service-connected disability, even when her 
disability is assessed in the context of subjective factors such 
as her occupational background and level of education.  The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine is 
not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left shoulder disability is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.


____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


